DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims

An amendment after final action, filed 12/13/2021, is acknowledged. Claim 1 is amended. Claims 2, 5, and 7 – 9 are canceled. Claims 1, 3 – 4, and 6 are currently pending in the application and under consideration for this office action.

Allowable Subject Matter

Claims 1, 3 – 4, and 6 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, drawn to “Improved magnetostriction of Fe83Ga17 ribbons doped with Sm”, 2016. Rare Metals, Vol 36, No 1, pp 18-22 (“Wu”; of record), discloses a magnetostrictive material (Abstract) comprising:  a FeGaSm alloy (P 19, S 2, L 1-3). In one case, Wu teaches that the FeGaSm alloy is made of (Fe0.83Ga0.17)100-xSmx, wherein x=0.42 (P 19, S 2, L 1-3). Such a composition equates to 82.65% Fe, 16.93% Ga, and 0.42% Sm.
Wu fails to anticipate or reasonably render obvious to cumulative limitations of claim 1, in particular the claimed Sm content of 0.7-1.4 at%, as well as the finding by Applicant that such a range of Sm, when Ga is present in amounts of 17-18 at%, results in a maximization of magnetostriction quantity. Such a finding is not taught or suggested by the prior art. Indeed, Wu .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting


The Examiner notes that the provisional obviousness-type double patenting rejections entered in the final rejection mailed 9/23/2021 have been withdrawn, as 1) these rejections were the only remaining rejections after withdrawal of the prior art rejections; and 2) the present application has the earliest filing date of all applications in question (the other applications having application nos. 16/460145 [US 2020/0076332], 16/460223 [US 2020/0105997], and 16/775239 [US 2020/0274056]).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2021-066627 (“Nakamura”) – Disclosure of a magnetostrictive material by Applicant in a later filed foreign application having substantial similarity to the present claims.
JP 2021-172850 (“Hata”) – Disclosure of a magnetostrictive material by Applicant in a later filed foreign application having substantial similarity to the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735